NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              APR 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30387

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00131-MJP-14

  v.
                                                 MEMORANDUM*
SVETLANA ANGEL YIM,

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Western District of Washington
                Marsha J. Pechman, Chief District Judge, Presiding

                        Argued and Submitted April 8, 2014
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, and RAWLINSON and BEA, Circuit Judges.

       Viewing the evidence in the light most favorable to the government, a

reasonable trier of fact could have found the essential elements of conspiracy to

distribute controlled substances, conspiracy to engage in money laundering, and

wire fraud beyond a reasonable doubt. See United States v. Nevils, 598 F.3d 1158,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1163-64 (9th Cir. 2010) (en banc) (citing Jackson v. Virginia, 443 U.S. 307, 319

(1979)). Therefore, Svetlana Angel Yim’s challenge to the sufficiency of the

evidence supporting her convictions fails. See id. at 1170.

      AFFIRMED.




                                         2